*966DECISION.
A careful analysis of the record of this appeal has led the Board to the conclusion that a very large, although not definitely measured, portion of the gross income of the taxpayer comes to it, not through the personal services of its stockholders, but through its association and close business relations with two important and substantially capitalized corporate organizations, whose manifold business interests control the flow of the insurance business into the office.of the taxpayer, and therefore the taxpayer was not, during the year 1918, a personal service corporation.
The deficiency in tax computed by the Commissioner is approved.